 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDMartin A.Gleason,Inc.andGutterman FuneralHome,Inc.andWalterB. Cooke,Inc.andLocal100,ServiceEmployees InternationalUnion,AFL-CIO. Cases 29-CA-3602, 29-CA-3604, and29-CA-3605December 6, 1974DECISION AND ORDERBy CHAIRMAN MILLER ANDMEMBERSFANNING ANDPENELLOOn July 30, 1974, Administrative Law Judge IrvingM. Herman issued the attached Decision in this pro-ceeding. Thereafter, the General Counsel, the ChargingParty, and Respondents Gleason and Gutterman filedexceptions and supporting briefs, and RespondentCooke and the General Counsel filed cross-exceptionsand supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions'of the Administrative Law Judge and toadopt his recommended Order.We agree with the Administrative Law Judge thatRespondent violated Section 8(a)(1) of the Act by re-questing its employees to provide it with copies of state-ments given by them to a Board agent. Contrary to ourdissenting colleague, we find that the Respondent'sconduct in the circumstances of this case would natu-rally inhibit its employees' desire to cooperate with theBoard's investigative efforts and deter others from socooperating. Backed by its economic power and in thecontext of other serious unfair labor practices, as in thiscase, an employer's request for statements given to theBoard may be interpreted by the affected employees asan order with the consequent invasion of their Section7 rights.Bayliner Marine Corporation,215 NLRB No.'As the record,exceptions,and briefs adequately present the issues andthe positions of the parties,the Respondents'requests for oral argument arehereby denied.2Chairman Miller would not adopt the Administrative Law Judge's find-ing that Respondent Gleason violated Sec. 8(a)(1) of the Actby requestingemployees to furnish copies of statements given in the course of the Board'sinvestigation of the charges against Gleason. Chairman Miller would findthe requests lawful inasmuch as they were made after the complaint hadissued as part of Gleason's pretrial preparation.In addition,the requestswere not accompanied by any coercive or threatening statements and com-pliance with the requests was completely voluntary.Furthermore,the Re-gional Office,which was aware of the purpose of the requests, did nothingto discourage the employees from obtaining copies of their statements andfurnishing same to Gleason.The Chairman,therefore,would find that therequests were lawful.Robertshaw ControlsCompany,Lux Time Division,483 F.2d 762 (C.A. 4, 1972).11, and cases cited therein. Our dissenting colleague'sreliance on the court's decision inRobertshaw ControlsCompany, Lux Time Division,483 F.2d 762 (C.A. 4,1972), is misplaced. There the court carefully distin-guished a long line of Board and court cases supportingour position herein, pointing out that inRobertshawtherequest for statements was in the context of very minorunfair practices, involving a small number of em-ployees, and that there was no wholesale investigationby the Board of antiunion activities on the part of thecompany. The court concluded that the request in thatcase did not violate Section 8(a)(1) because of its "par-ticular and somewhat unusual facts." The instant casesquarely meets the court's criteria for finding that, incases, as here, where extensive unfair labor practicesare alleged, an employer's request that its employeesprovide it with copies of statements given to the Boardviolates Section 8(a)(1).ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Administrative Law Judge and hereby orders thatRespondents Martin A. Gleason, Inc., and GuttermanFuneral Home, Inc., Brooklyn, New York, their offic-ers, agents, successors, and assigns, shall take the ac-tion set forth in said recommended Order; and thecomplaint against Respondent Walter B. Cooke, Inc.,Brooklyn, New York, be, and it hereby is, dismissed inits entirety.DECISIONSTATEMENT OF THE CASEIRVINGM. HERMAN, Administrative Law Judge:This con-solidated case wastried beforeme on April 30 and May 1, 2,and 6,1974, at Brooklyn,New York.The charges were filedby Local 100,ServiceEmployees InternationalUnion,AFL-CIO (herein called the Union)onOctober 18,1973,' and dulyserved upon Respondents.2The primary is-sues are whether Respondents violated Section 8(a)(1) and (3)of the NationalLaborRelationsAct, asameded(29 U.S.C.Sec. 151et seq.),herein called the Act,by locking out theirfuneral directors;conditioning the tatters' return to workupon their resignation from the Union;and, in Case29-CA-3602,requesting employees to furnish copies of state-ments given in the course of the investigation.'IAll dates herein are in 1973 unless otherwise specified.2 The consolidation was pursuant toorderof the Regional Director datedJanuary 25, 1974; Respondent's motions for severance were denied by theChief Administrative Law Judge whose ruling was sustained on appeal tothe Boardon March 12, 1974.3The last issue was tendered by an amendment to the complaint at thehearing pursuant to notice of motion served February 20, 1974. Respondentobjected on the ground that it had not been given an opportunity to addressitself to the allegation by way of a response to the facts obtained by General215 NLRB No. 33 MARTIN A. GLEASON, INC.341Upon the entire record,' including my observation of thewitnesses, and after due consideration of the briefs filed onbeha;" of the General Counsel and Respondent,' I make thefollowing:FINDINGS AND CONCLUSIONSIRESPONDENT'S BUSINESSThe complaint alleges, the respective answers admit, andI find that Respondents are New York corporations engagedin New York, New York, in the retail sale of funeral servicesand related products, that they each derived gross revenuestherefrom in the past year in excess of $500,000, and eachpurchased and had delivered from other states to its placesof business in New York goods and materials valued in excessof $50,000, and that each is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) of theAct.IITHE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answers admit, and I find thattheUnion is a labor organization within the meaning ofSection 2(5) of the Act.bor Relations Division and Cooke each negotiated separatelywith the Union but they were unable to reach agreement.On October 12, the Union called a strike against threemembers of the Labor Relations Division other than Re-spondents Martin A. Gleason, Inc., and Gutterman FuneralHome, Inc. (herein called Gleason and Gutterman, respec-tively).Beginning in July a strike fund had been establishedby the Union through a $15 per week assessment on each unitemployee as long as he remained at work during the negotia-tions.The Labor Relations Division members agreed thatthey did not want to support a strike against fellow membersbut left to each member the decision whether to lock out itsemployees as a countermeasure. Eighteen division members(involving 45 establishments) locked out all their unit em-ployees; 14 did not. Cooke also locked out all of its funeraldirectors at its 10 branches.The Union and the Labor Relations Division reachedagreement on December 12. The entire union membership,including Cooke's employees, evidently participated in theratification vote and, as a result of such ratification, all thelocked-outemployees, includingCooke's,returned towork.'We turn now to the facts relating to the lockouts by Glea-son, Gutterman, and Cooke.2.GleasonIIITHE UNFAIR LABOR PRACTICESA. The Facts1.BackgroundFor the 3-year period ending October 9, 1973, Respondentswere parties to a collective-bargaining agreement with theUnion covering all licensed funeral directors in the multiem-ployer unit comprising the Labor Relations Division of theMetropolitan Funeral Directors Association, Inc. (hereincalled the Association).6 In July 1973, and prior to the com-mencement of bargaining for a new contract, RespondentWalter B. Cooke, Inc. (herein called Cooke), withdrew fromthe Labor Relations Division (while retaining membership inthe Association) and informed the Union of its intention tonegotiate separately for a new contract.' Thereafter the La-Counsel through anex parteinvestigationQuite apart from whether adeparture from the usual practice(pursuant to the Board's Rules)of afford-ing such an opportunity ever forecloses proof of an allegation timely madein a complaint,Respondent here was put on notice over 2 months beforethe hearing that such amendment would be offered It thus had ample timeto attempt to convince General Counsel that the allegation lacked merit Iaccordingly allowed the amendment4 Sharing the view expressed in Respondents' brief (p. 12) that the tran-script of testimony herein "is a travesty of court reporting," but noting, asthe parties evidently do, that complete reconstruction of the record is nei-ther possible nor necessary, I nevertheless believe some correction to beessentialfor sufficient understanding These errors have been noted andcorrected5All briefs were due in Washington by June 3, 1974 Charging Party'sbrief was not received until June 7 Upon Respondent's protest, and absentany explanation for such untimely filing, Charging Party's brief has not beenconsidered in arriving at my decision6The bargaining relationship long antedated that contract, the uncon-tradicted testimony of one employee of Respondent Gleason indicating theexistence of a union shop as far back as 1961a.The lockoutOn October 13, John Gleason (herein sometimes calledGleason), president of Gleason, informed Albert Philipps,Robert Gallagher, and Frank Connelly, Sr., that the Unionhad struck three members of the multiemployer unit as theresult of an impasse in the negotiations, that a strikeagainstone member of the group was a strike against all, thatsolidarity required the other employers in the unit to counterwith a lockout of union members as a defensive, measure for"the duration of the strike," and that as of the close of busi-nessthat day all of its employees who belonged to the Unionwere suspended.' Gallagher said he did not wish to be outof work and asked what his alternatives were, and whetherthere was anything he could do to continue working. Con-nelly testified that Gleason replied that since the contract hadexpired the men were no longer under any obligation to theUnion and if they resigned they would be accepted back towork, and that in order to resign they would have to notifythe Union by phoneor telegram;1°that Connelly asked7Other Associationmembers alsobargain directly with the Union ratherthan through the Labor Relations Division8At least one Cooke employee who was on the Union's bargaining com-mittee in the direct negotiations with Cooke also participated on the Union'smultiemployer bargaining committee9Gleason then employed four funeral directors, all of whom belonged tothe Union and were in the bargaining unit The fourth such employee, FrankConnelly, Jr , was not working that day but got the message from his fatherthat evening,and John Gleasonlikewise informedhim by telephone thefollowing day10Respondent's brief misreads this testimony as hearsay Although thetranscript says "they stated that Mr John Gleason stated," the word "they"should read "he" and "he" refers to John Gleason, the witness simply havingreidentified the speaker by name in lieu of the pronoun A dash between"that" and "Mr " would have reflected the testimony more accurately. Anyother reading of this makes no sense 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhether they would be able to rejoin the Union if a contractwere subsequently reached, and Gleason said that the Unionwould have to readmit them so that at most it would costthem a new initiation fee and they could not be fined orotherwise discriminated against;"and that Gleason toldthem to think about it and let him know their decision, andwhichever way it went there would be no hard feelings.According to Gleason, Gallagher, and Philipps, Gleason'sresponse in substance to Gallagher's question about alterna-tives at the meeting was that he could not discuss that withthem." Gleason, on cross-examination by his own counselafter being called as a witness under Section 43(b) of theFederal Rules of Civil Procedure, categorically denied that hehad made any reference at the meeting to resignation fromthe Union. He twice testified, however, that he "believe[d]Gallagher had mentioned resignation and that he "continu-ously" replied that it was not his province to tell the menwhat to do. Gallagher, who followed Gleason to the stand,testified in this connection as follows:Q Did Mr. Gleason Make any comment at that meet-ing with regard to the option employees had to resignfrom the Union?A: No. He refused to comment on anything relatingto that at all. Or relating to anything beyond what he hadon a prepared text-sheet of paper.Philipps, the next witness, testified:Q: At any time did Mr. Gleason mention the wordresigned or resignation from the union during that meet-ing?A: No, sir, he did notQ: At any time during that meeting did the subject ofsending telegrams of resignation to the union come up?A No, sir.After a brief recess upon the conclusion of Philipps' tes-timony, Gleason was recalled to the stand for directexamina-tion by his counsel which began:Q: (By Mr. Gallay) Mr. Gleason,since we don't havea transcriptof your earliertestimonyIwill try to avoidrepetition.With regardto that meetingof the 13th didyou or anybodyelse in that meeting raise the questionof resignations and/or sending of telegrams to theunion?A: Absolutely not.Further along in this examination Gleason was asked by hisattorney whether he had had " any motivation for locking out[his] employees other than the one [he had] testified aboutearlier."" and he answered:11Gallagher recalled that Connelly had asked questions but could notrecall their substance12General Counsel's brief gives too literal a reading to the testimony onthis point by urging a distinction between Gleason's version that he couldnot tell the men what to do and Philipps' that Gleason gave "no responses.He could not discuss it with us," and by attempting to distinguish bothversions from Gallagher's that Gleason said he could not comment beyondhis prepared text Essentially their testimony is consistent that Gleasonexpressed an inhibition stemming from the ActA: Youknow, come to think of it,my mind is a littlemore refreshed in that regard,we were motivated to lockout the employees first in support of our members. Andthen also to bring an economic pressure upon the unionin that regard.However, Gleason talked with Gallagher and with Philippson the telephone later that day, according to the three ofthem. Gallagher again said he wanted to continue working,to which Gleason repeated that he could not talk about it atthat time. Gallagher then said that he disagreed with theUnion's stand and wanted to get out of the Union. Gleasonreplied, according to his testimony, "you know, you can't tellme that-I can't tell you what to do. When-whatever youdo is within your own province.But Ican't tell you what todo," and only when Gallagherinsistedthat he "had made uphismind" did Gleason discuss the details of resignationwhich required Gallagher's sending a telegram to the Unionand furnishing a copy to Gleason as proof. Gallagher testifiedthatGleason's immediate reply to his statement that hewould quit the Unionwas, "as longas you brought it up, Ican speak about it, if you don''t want to belong to the union,he says, if you want to sever your membership in the union,he says, you can report to work"; and that Gallagher wouldhave to bring a copy of theresignationhe sent the Union asproof thereof. Gallagher dispatcheda telegram of resignationto the Union on October 15 and gave a copy to Gleason whoplaced it in Gallagher's personnel file. Gallagher returned towork either the same day or the next day.On the evening of October 13, Gleason and Philipps testi-fied, Philipps telephoned Gleason." Gleason testified to thatcall asfollows:A. He said to me, he said I want to return to work.And he said I want to resign from the union.I said Ican't tell you to do that.Q. And whatdid he then say?A. Well, hesaid I want to resign.He said and I wantto return to work.I said to him again,I said I can't tellyou to resign from the union.Whatever you do is withinyour own province.Q. And did hethen make any proposals about resign-ing from the union to you?A. He said I am going to resign.He said my wife andI have talked it over and I have decided to resign. I saidwhatever you do,you do by yourself. That's within yourown province to do whatever you do.Q. Do you recallwhen-whether he asked you whatwould happen if he sent a telegram to the union resign-ing his membership?A. No. He wouldask me what would happen if he senta telegram? Not in wording like that.Q. Did you givea statement to an agent of the Na-tional Labor Relations Board?A. Yes,I did.Mr. Joel Hoffman,I believe it was.i3 "[T]heone [he had] testified about earlier" was the defensive coun-teraction,the only motive he had mentioned at the October 13 meeting,according to the testimony of all witnesses14Philipps was then the Union's shop steward MARTIN A. GLEASON, INC.343Q. I call your attention to page four of this affidavit.With regard to the bottom paragraph, I ask you if youwould read that to yourself.A. Yes. That's substantially correct.Q. Does that refresh your recollection of whether Mr.Philipps asked you-well, does that refresh your recol-lection as to what Mr. Philipps asked you?A. Yes.Q. Will you tell us what did he ask you at that point?A. Will you allow me to return to work?Q. And what was your response?A. I can't tell you what to do.Q. And then as you now recall the conversation wouldyou tell us what was said?A. What would happen if he sent a telegram to theunion resigninghis membership. And Isaidyou wouldhave to show me a copy of your resignation, whicheverway you handle it. He then said he would send a tele-gram.Q. This was the conversation-this was the context ofa conversation about him returning to work?MR. GALLAY: Objection.JUDGE HERMAN: Overruled.A. The context of a conversation about his returningto work.Q. This was what the conversation was about, why hecalled you?A. He called me to tell me he was resigning from theunion.Q.Wasn't the first thing he said-he asked youwhether he could return to work?A. He asked me if he could return to work. I answeredto him, I said Ican't tell you what to do. No, I can't tellyou to do that.Q. I am a little confused. You said you can't tell himwhat to do?A. He said also in that statement,Iwill resign fromthe union. I said I can't tell you to do that.Q. But Mr. Gleason, you state now that-and youstated in the affidavit-that you can't tell him what todo. At this point did he have any alternatives as far asyou are concerned. Was he not locked out?MR. GALLAY: Objection. Argumentative?JUDGE HERMAN: Overruled. Answer thequestion.A. He was locked out.Q. So in effect he had no alternatives at that point, didhe?MR. GALLAY: Objection.JUDGE HERMAN: Overruled.A. He had no alternatives to what?Q. As far as returning to work?A. He was locked out.Q. After this conversation did Mr. Philipps then comein to see you?JUDGE HERMAN: Before you get to that, let't get a littlemore on this telegram. So he was locked out, and howdid the discussion of the telegram get into the conversa-tion?A. I'll have to refresh my memory on that and lookin here again. He said what would happen if he sent atelegram to the union resigning his membership.JUDGE HERMAN: What was your reply?A. I said you would have to show me a copy of yourresignation, whichever way you handle this,-JUDGE HERMAN: He would have to show you a copyfor what purpose?A. Well, he would have to show me a copy to establishthe fact that he did resign.JUDGE HERMAN: For what purpose?A. Because there was a lockout,and there was a strikeon unions party against the bargaining unit of the Met-ropolitan Funeral Directors Associaton.JUDGE HERMAN: What would his resignation from theunion accomplish?A. Well, the telegram would be indicative of the factthat if there was any reprisals and so forth he would beprotected against those reprisals or fines.JUDGE HERMAN: What would you have to do withthat?A. I wouldn't have to do anything with that.JUDGE HERMAN: What did you have-I mean whenyou say he would have to show you the telegram forwhat purpose?A. He would have to show me the telegram that heresigned from the union.JUDGE HERMAN: Why was it-why did you want toknow if heresigned?A. Well, because why should I let him back to work.JUDGE HERMAN: You mean the resignation had some-thing to do with his coming back to work?A. Theresignation had something to do with his com-ing back to work, no. I said-if he wanted to resign fromthe union, that was within his own province. That wasnot for me to influence him to do this.This was some-thing that he wanted to do, but I wouldn't accept himback unless he showed me a telegram.Philipps described the conversation thus on directexamina-tion:And Icalled him up,and I asked him, I said I wouldlike to goback to work.He said well,do you know whatyou have to do?I saidyes, I do.I believe I have to sever myself fromLocal 100.Iwas scheduled to come in towork thefollowingmorning,Sunday morning at nineo'clock.And I told him thatIwould be in the next morning,and when I got there I would send a telegram to th;,Local 100,and severmyself fromthe union in formalmanner.On cross, he testified as.follows:Q. You stated to him that you would like to go backto work; is that correct?A. I did.Q. Andyou said that his response was do you knowwhat you. have to do?A. No. He said you know what you have to do. Putit in a question form, you know what you have to do?And Isaidyes, I did.*** 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. So that when you-when Mr. Gleason said to youdo you know what you have to do or you know what youhave to do, question mark, was there any particularbackdoor statement that they gave you this knowledgeof what to do?A. No. No. I just told him I believe I think I knowwhat I have to do.Q. And then what was said at this point? What washis-you then said, I believe you stated on direct, yousaid I believe I have to sever myself from Local 100?A. Yes.Q.What was his response to that?A. He said all right, you come in to work tomorrowmorning, nine o'clock and you can send the telegramthen.Q.Had you suggested the telegram or was thatthe-A. No. I suggested the telegram.Philipps sent his telegram of resignation to the Union thefollowing day (October 14). He then reported for work witha receipt from Western Union. Gleason at first refused toaccept anything less than a copy of the wire as a conditionof his return to work but ultimately settled for a certificationby Philipps of its contents and a certification from WesternUnion that the wire had been sent.Frank Connelly', Jr., the unit employee who had not beenat the October 13 meeting but who had been advised of thelockout by Gleason's phone call on October 14, talked withGleason again on the phone on the morning of October 15and arranged a meeting for that afternoon with Benson, aunionofficial. In the course of that phone conversation, ac-cording to Connelly's undenied testimony, he asked Gleasonwhat alternative he had to being locked out, and Gleasonreplied that the only thing he could do would be to resignfrom the Union, and to Connelly's questions to what wouldhappen to him if he resigned, Gleason answered that hewould not suffer because any contract thereafter concludedwould contain a no-recrimination clause.,The two Connellys later went to Gleason's office wherethey waited a considerable time until Benson arrived. Con-nelly, Jr., initially testified that while they were waiting theydiscussed the situation and he asked if they could resolve thematter without resigning from the Union, but he soon admit-ted that he could not recall whether he had raised that ques-tion on that particular occasion, and his father made nomention of that matter in his testimony concerning the periodprior toBenson's arrival. After Benson joined them, accord-ing toConnelly, Jr.:Q., Do you recall what was said at that time, thatmeeting?A. Yes,letme think.At that time we were discussing the possibilities ofgoing back to work other than resignation from theunion and Mr. Benson was trying to, you know, finda solution as I am sure Mr. Gleason was at the time.IaskedMr.Gleason if it would be possiblefor-wait a minute now, I had told Mr.Bensonbeforehand,he told us our only alternative was resig-nation from the union.I believe Mr. Benson told him that that would beimpossible for us to do.Wait a minute, I'm sorry, I didn't say that Mr.Benson-I'm gettingvery confused, I'm sorry.The event are very vague to me, I'm trying my bestto recall exactly what happened.After refreshing his recollection, still on direct examination,by reading the affidavit he had given to the Board agentduring the investigation, he added that he did ask Gleason atthat time whether there were alternatives to resignation andGleason responded negatively, saying that if he did not resignhe could not workOn cross, his testimony of the conversation in Gleason'soffice prior to Benson's appearance was as follows:A. We discussed this, we discussed the whole negotia-tions as a whole, you know, what problems were holdingthe thing up.This was the thing it was just a general discussion onthe negotiations and of course, you know, we were tryingto get ourselves back to work.That was the, you know, the point to the, what thepoint to the whole thing was.Q. Now you were looking for alternatives to beinglocked out?A. Right.Q.Was there anythingelse in thatconversationA. Not that I recall at the moment.Q. You testified earlier that your wife was pregnantand you were concerned about benefits, is that correct?A. Yes.Q. Did you express that concern to Mr. Gleason?A. Yes.I asked-yes, I believe now that you bring it up thatat that time this was part of the conversation also.What if we were to resign, what in effect would hap-pen to us, would we lose our benefits, our pension rightsor whatever?Whatever fringe benefits were offered to us by theunion, that was all part of the conversation.Q. You asked Mr. Gleason that question?A. Yes.Q. At anytime during that conversation did Mr. Glea-son suggest to you that you resign?A. Well, he during the conversation itself, yes, he saidwell in effect what he said was if you resign I will protectyou, I will notsign acontract without a no-recriminationclause.Q. Did he ask you to resign or did he give you it asan alternative after you raised it he then told you whatthe facts of life were after you raised the question?A. Yes.Q. That's what you asked for the meeting for, wasn'tit?A. Yes.Q But he never advised you toresign?A. It depends-I guess not.Q. He never asked you to resign?A. No, it wasmore an alternative. MARTIN A GLEASON, INC.Following Benson's arrival, according to Connelly, Jr., theytalked about the possibility of resigning, and Benson said theUnion would not accept their resignations during the negotia-tions; that in the past people had been disciplined by theUnion therefor; and that Gleason repeated his positon that hewould not sign a contract without a no-recriminationclause."Connelly, Sr., was unable to recall, on direct examination,any reference to the Union in his account of the October 15meeting, recalling only that Benson asked that the lockout beterminated and Gleason replied that it could not because astrike against one employer was a strike against all: But oncross he testified that after Connelly's assertion of the princi-ple of solidarity "there was discussion about what could hap-pen later on," including whether "there would be any penal-ties assessed"; that Gleason said that the employees couldreturn to work only if they resigned from the Union, which,he asserted, they were free to do because the contract hadexpired; and that Benson took the position that they were stillbound to remain members and abide by the Union's rules,and that fining returning workers was "a possibility." Hecould not recall whether his son said anything during themeeting. He also testified, after having denied the possibilitythat any of the comments he had placed at the meeting ofOctober 13 had actually been made on October 15, that "Icould possibly transpose both meeting together. I am not thatpositive on it."Respondent offered no evidence regarding either Gleason'sphone conversation with Connelly, Jr., on October 15 or anyof Gleason's conversations that day with the Connellys orBenson.b.Gleason's requestsfor theinvestigative statementsShortlyafter the issuance of the complaint herein,Gleasonasked his employeesif theywould mind supplying copies ofthe statementsthey hadgiven the Board agent during theinvestigation.He indicated he was not requiring them to doso.Each readily complied after obtaininga copyfrom theRegional Office.163.GuttermanAt about 12:30-1 a.m. on the morning of October 14,shortly after returning to Gutterman's Manhattan locationafter completing the removal of a corpse, Frank Marinaroand August Tolomie" were informed by Michael Gutter-man (herein sometimes called Gutterman), secretary of Gut-terman, that "no members of the local can continue to work,"or that "no members of local 100 would be allowed to15Connelly, Jr , conceded that he had falsely statedin.a prioraffidavit hegave the Company that Gleason had not commented at that time on Ben-son's statement16The sole indication of hesitancy on the part of any employee in thisconnection was the following statement by Connelly, Sr , in his request tothe Regional OfficeI am doing this at the request of my employer I would like to ask youif this will jeopardize my position in this matter I don't believe that itwill but I want to be sure If you consider this hazardous please adviseme17Marinaro was senior shop steward and a picket captain as well as onthe Union's negotiating team, he and Tolomie were "the most conscientiouspicketers during the lockout "345work."'aHe told them that this was at the direction of theLabor Relations Division's negotiating committee, and wasakin to the strike action taken 3 years previously by all theemployees. Gutterman expressed the hope that there wouldbe no hard feelings and accepted Mannaro's offer to notifyGutterman's other unit employees. Gutterman denied thatthere was any mention by anyone of resignation from theUnion. Mannaro and Tolomie testified, however, that Gut-terman did tell them that on advice of counsel, if they wantedto return to work they would have to notify the Union of theirresignation in writing," and that they "would rejoin theunion" after the settlement of the dispute; that Marinaroasked if Gutterman would compensate them for any fineimposed by the Union and Gutterman replied that therewould be no fine. Tolomie testified he reported this con-versation to the Union the next day but Marinaro testi-fied he (Marinaro) did not report it until about a weeklater.None of the employees resigned.4.CookeCarlo Bonura, who was a member of the Union's bargain-ing committee, was officially informed of the lockout on Sun-day, October 14, by Manager Adams and Assistant ManagerMontimurro20 of the Parkchester branch where he worked.On direct examination he testified that they said that "theemployees belonging to [the] Union" were not to report towork and that they regretted this decision but could do noth-ing about it and hoped that there would be no hard feelingsOn cross, he did not mention the Union in describing thisconversation but said he was told that "none of the licensedmen" would be working from then on.Bonura was a picket captain and may have started picket-ing that day, but his first full tour of picket duty ran frommidnight of October 14 to 8 a.m. on October 15. At around8 a.m. of that day, according to his direct testimony, in frontof the entrance, Montimurro told him that if he quit theUnion he could come back to work. On cross, after havingbrought to his attention the affidavit he gave during the inves-tigation, he placed the incident in the afternoon of October15.Bonura also testified that Montimurro made a similarstatement to him at the same location on October 26 whileanother very active picket, Roger Davis, was only a foot ortwo away. Davis corroborated this testimony. According toboth of them, Montimurro initiated the statements, althoughBonura admitted, in answering a specific question on cross,that he (Bonura) might first have mentioned that there hadbeen resignations at other funeral establishmentsMon-timurro testified that the subject arose on just one occasion,within a week or two after the lockout, when employee Car-'Gutterman denied using the word "lockout," insisting he said "defen-sive counteraction " Marinaro could recall no term other than "lockout"and specifically could not recall "defensive counteraction " Tolomie testi-fied Gutterman said they were "putout on the street" or "putoutof the building", he could recall the use of no other term, and specifically"defensive counteraction," denied the term "lockout" was used, and testi-fied that Gutterman either shrugged his shoulders when Marinaro asked ifitwas a lockout or specifically denied that it was a lockout19By letter, according to Marinaro Tolomie said Gutterman had speci-fied letter or telegram and required notification to the Association as well20 Cooke employs about 30 assistant managers overall In the negotiationsthe Union took the position that none of them were supervisors. 346DECISIONSOF NATIONALLABOR RELATIONS BOARDdinale- asked' him whether he had heard that some men hadreturned to work at another establishment after telegraphingtheir resignations from the Union; and he replied in the pre-sence of Bonura and Davis that' "I guess you guys can do thesame thing.I'm not tellingyou to do this. You can come backany time you want to. You must let your conscience be yourguide."Montimurro, however, denied the statements as at-tributed 'to `him by Boriura and Davis, specifically denyingthat he "mentioned `quit the union'per se,"and testified thathe had received no instructions from his superiors as to whatto say about the lockout. None of the employees resigned.Bonura admitted that his attempts to uncover similar state-mentsby Montimurro to other employees proved unsuccess-ful.Pickets entered the Company's premises at times duringthe lockout to use the toilet facilities and for other reasons,and engaged in conversations with many assistant managersand other corporate officials.B.Concluding Findings1.Factual conclusionsa.GleasonThe foregoing recital shows that at the very least, Gleasonconditioned a return to work during the strike upon its em-ployees' resignation from the Union,"albeitupon thesuggestion of the employees themselves and with the under-standing that the employees would rejoin the Union there-after.As I indicate below, it therefore becomes unneces-sary to resolve the testimonial conflicts between GeneralCounsel's and Gleason'switnesses.b.CookeNor is there a need to resolve any testimonial differencesbetweenMontimurro and General Counsel's witnesses inview of Montimurro's admission that in response to an em-ployee's question, in the presence of other employees, as towhether he had heard of locked-out employees at anothercompany returning to work after telegraphing their resigna-tionsfrom the Union, he stated, "I guessyou guys can do thesame thing. I'm not telling you to do this. You can come backany time you want to. You must let your conscience be yourguide." This meant the employees could return any time theyresigned from the Union-and not until then.22c.GuttermanAlthough Michael Gutterman denied making any state-ment concerning the employees' return to work, he did testifyto having told his employees, in announcing the lockout, that"no members of the local" could continue to work. Whileperhaps more subtle than a direct invitation to quit the21That resignation was indeed a condition of return,even on Gleason'sevidence,is demonstrated by its firm insistence on proof thereof,especiallyin Philipps' case22 I do not credit Bonura's testimony on direct examination that when thelockout was announced he was told that it applied to "the employees belong-ing to [the] Union," in view of his failure to mention the Union on cross andrestating the announcement so as to confine its application to "the licensedmen "Union, the statement's plain import was that nonmem-bers of the Union could work. Hence the Company's con-tention that the reference to members is not significantbecause all unit employees were union members is lessthan compelling. If non-members could work, resignationwas the remedy. In view of thismessage,no credibilitydeterminations are needed here either.2.Legalanalysis23The principal precise question posed here is whether em-ployers who are part of a multiemployer bargaining unit maylock out their employees to avoid being whipsawed duringcontract negotiations and condition their return to work forthe duration of the strike upon their resignation from thelabor organization representing them in the bargaining. TheGeneral Counsel never quite faces up to thisissuebut rathertreats the case in a more or less perfunctory manner befittingthe usual situation where employees suffer coercion related tounion activity. Thus he tersely urges the statement that theemployees could return to their jobs if they resign from theUnion as boilerplate 8(a)(1) violations wholly independent ofthe nature and legal posture of the employees' status at thetime, and fails to consider the relation between such state-ments and the possibility that he may not prevail on his majorcontention as to the illegality of the lockouts.24 Indeed theconclusion that there has been an 8(a)(1) violation becomesa bootstrap for the alleged 8(a)(3). This is putting the cartbefore the horse because it fails to meet Respondent's conten-tion that their25 conduct here, even on the General Coun-sel's facts, constitutes only another privileged consequence ofBuffalo Linen.26It is necessary to keep in mind that unlikethe ordinary situation where an employer is not free to basehiring or layoff on union activity, the employer here wouldhave been free to lock out their union employees (all theiremployees in the unit) and replace them with nonunion per-sonnel for the duration of the strike.N.L.R.B. v. John Brown,et al.,380 U.S. 278, 286, 288, 297, (1965).27 The narrow le-gal issue,as I view it, is whether conditioning the employees'return on their resignation from the Union is a valid alterna-tive to theBrownpower of replacement. As a matter of purelogic, it might appear so. If an employer may properly refuseto retain his employees and use "temporary nonunion[strangers] in preference to the locked out union members"(Brownat 288), he might logically-perhapsa fortiori-beable to recall the locked-out employees when they satisfy thesame nonunioncondition.Or, stated differently, since theemployees' union status would warrant their continued exclu-sion from their jobs for the duration of the strike, logic wouldseem to permit the employer to condition their return, whilethe strike lasts, on their shedding that status.Resolutionof the issue, however, involves further23 Crystallization of the issues at the hearing, and as reflected in the briefs,has mooted Respondent'smotions to dismiss certain allegations of the com-plaint on which I had reserved decision24 The General Counsel sees no violation in any of the lockoutsper se.25 The applicability of this to Cooke is discussedinfra.26NL.R.B. v. Truck Drivers Local Union, No.449, 353 U S 87 (1957)27 The case in respect to the statements may thus more closely resemblea threat of discharge under a valid union-security clause although theanalogy is of course not entirely apt since the latter involved a duty as wellas a power and since the separation of the employee there is permanent. MARTIN A. GLEASON, INC.347considerations.28 "The ultimate problem is the balancing ofthe conflicting legitimate interests. The function of strikingthat balance to effectuate national labor policy is often adifficult and delicate responsibility. ..." Truckdrivers Local449 at 96 The propriety of preferring nonunion personnel asreplacements was justified inBrownnot becaue it was notdiscriminatory-the Court held it was-but only because"any resulting tendency to discourage union membership[was] comparatively remote,29 and that this use of tempo-rary personnel constitute[d] a measure reasonably adapted tothe effectuation of a legitimate business end."Brown,at 288.The instant cases are distinguishable, in my opinion. Thetendency to discourage union membership is certainly less"remote" where resignation from the Union, even just for theduration of the strike, becomes the price for keeping one's jobduring that period. In addition to the direct and immediateeffect of such resignations, other natural and foreseeableconsequences thereof may reasonable be expected to survivethe end of the strike. Whereas the temporary hiring of stran-gers might well tend to solidify the Union's ranks both duringand after the strike, the employees who resign are likely toreturn to the Union at the conclusion of the strike30 with adiminished loyalty to the Union and with the stage set forinternal dissension." That the employees were in fact quiteconcerned about possible recriminations is manifested gener-ally by the references to fines in a prior strike and specificallyas to Gleason. "Both Mr. Gallagher and Mr. Philipps werewell aware that they would have eventually to reestablisht:iemselves with Local 100 and bear the ire of that organiza-tion for resigning and working during the lockout; particu-larlyMr Philipps who had been the Shop Steward." Of at!east equal importance is the fact that John Gleason, like theother Association members, was aware of this concern and itsbackground.If these circumstances do not render the conduct "so inher-ently destructive of employee interests [that it] could not besaved from illegality by an asserted overriding business pur-pose pursued in good faith"(Brownat 287), they at leastundermine any contention that the conduct was "reasonablyadapted" to the effectuation of such a purpose(id.at 288).Employers should not be allowed to rely on the principle ofsolidarity to destroy or seriously weaken the solidarity of theunion and jeopardize its future stability.32 As the dissentingBoard members inJohn Brown, et al. d/b/a Brown FoodStore,137 NLRB 73, 77 (1962), (who ultimately prevailed in28 See Holmes,The Path of the Law,inCollected Legal Papers(Harcourt,Brace, 1920), 167, 180-181, expanding on his "the life of the law has notbeen logic, it has beenexperience," fromThe Common Law29 Respondent's reliance on the employees' Section 7 right to refrain fromsupporting the Union, including the right to resign, contributes nothinganalyticallyThat right is present in every case under the Act But it doesnot normally enable an employer to induce or encourage defection from aunion, still less by conditioning job eligibility on withdrawal from the union30Assuming, as here, the existence of a union-security clause. '3iThe 8(a)(3) proscription of discouragement of membership encom-passes discriminatory conduct designed to discourage "good" union mem-bership "as well as adhesion to union membership "Radio Officers' UnionvNL.R B,347 U S 17, 39-4032For this reason it is of slight moment that Respondents continued tobargain with the Union. A debilitated union becomes subject to decertifica-tion proceedings at an appropriate time and in any event a poor prospectfor future bargaining if indeed it manages to remain a viable organizationat allthe SupremeCourt)were careful to observe,the temporaryreplacement of the employees did not affect their "unionadherence."And if theCourt's observation there.that " aunion member'would have nothing to gain,and much to lose,by quitting the Union" (380 U.S. at 289)is equally applicablehere as to loss, it is somewhat less applicable as to gain in viewof the continuing earnings specifically offered.Even crediting Gleason's evidence that the offer followedGallagher's and Philipps'announcements to John Gleasonthat they had decided to quit the Union provides small com-fort to that Company.If,as indicated above and as JohnGleason believed,the Company could not itself have soughtthe resignations by conditioning return thereon,it could nothave accepted their tenderby theemployees as the price ofreturn just as it could not have withheld a wage increase untilitsemployees"volunteered"to forgo their support for aunion,or just as it could not have discharged its employeesforjoining a union and rehired them when they"voluntarily"shredded their membership cards. Whether the price is de-manded by the employer or offered by the employee who isbeing deprived of the particular benefit at stake,the effect isthe same:The employer is using his control over the employ-ment relationship as the lever for influencing the employee'sexercise of his statutory right.The crucial question is whetherthe case fitsBrown.If it does, the Employer may use hiscontrol as he pleases;but if,as I believe,the requirement ofresignation distinguishes the case fromBrown,itdoes notmatter whether the Employer expressly and affirmatively sol-icits the resignation or merely grasps the opportunity ex-tended by the employee, who, knowing resignation to be theonly possible way of returning to work,33himself proposesit. 34The foregoing,except for the specific facts relating to Glea-son, also applies to Gutterman,and applies as well to Mon-timurro's conceded statement in Cooke so as to render thatstatement coercive,even according Cooke thefullBuffaloLinenprivilege despite its withdrawal from the multiem-ployer unit.3SAnd if Montimurro's conduct cannot find jus-tification inBrown,which recognized a privilege to continueoperation of a plant with temporary replacements during adefensive lockout in a multiemployer unit,even less can it33Philipps,whom I credit over Gleason, certainly"kn[e]w what [hehad] to do," and said so when Gleason asked him There was no evidencethat he possessed ESP, but it would not have mattered if he had34 I am not impressed by Gleason's argument that the statements andevents relating to the return to work were(on its evidence) "after the fact"and cannot "create retroactively any improper motivation with regard to thedecision to lock out"All the events occurred on the same day, and theentire matter had to be in John Gleason's mind at the earlier meeting whenhe announced the lockout and (again on Gleason's evidence) refused toanswer questions about"alternatives," saying he could not discuss that CfWire ProductsMfg Corps,198 NLRB 65235 SeeEvening News Association,166 NLRB219, 222 (1967),cited byCooke, holding a lockout valid on the basis of the Supreme Court's decisioninAmerican Ship BuildingCo. v N.L.R B,380 U S 300 (1965),superim-posed onBuffaloLinen,where the respondent employer, although nottechnically engaged in multiemployer bargaining with the only other dailynewspaper in Detroit(which had been struck),was in direct competitionwith the latter, was bargaining with the same union, was faced with virtuallyidentical bargaining demands concerning renewal of contracts that had ex-pired on the same date,and had itself been threatened with a strike whenthe union suspended negotiations It is noteworthy,however, that the Boardupheld the lockout on the ground that "The interest of the News in usingeconomic pressure to implement its own bargaining *as thus grounded upona very real, direct, and immediate bargaining monvatiorAon its own behalf " 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDfind support inAmerican Ship36where, on the same daythat the Court decidedBrown,it not only specifically reservedthe question of the legality of operating with replacementsduring an offensive lockout (380 U.S. at 308, fn. 8),31 butalso noted, "There is no claim that the employer locked outonly union members, or locked out any employee simplybecause he was a union member; nor is it alleged that theemployer conditioned rehiring upon resignation from theunion."(id.at 312). I find that the imposition of the con-dition here, if attributable to Cooke, would supply theingredient lacking inAmerican Ship,i.e.,"an intention todiscourage union membership"(id.at 313).31However, I am unable to conclude that either the statementadmitted by Montimurro or the statements attributed to himby the General Counsel suffice to establish an unlawful mo-tive on the part of Cooke Even though that company is liablefor the coercive tendency of the statement or statements, thevalidity of its lockout must turn onitsmotive." And whileMontimurro's statements constitute some evidence of thatmotive they are not sufficient, standing alone, to warrantsuch a finding. He was but 1 out of 30 assistant managers(whose supervisory status was challenged by the Union in thenegotiations), serving at a single branch out of ten operatedby the company. If the statements in question reflected com-pany policy, it would be reasonable to expect that similarurgings would have emerged elsewhere, and possibly from ahigher level of authority. Indeed I do not believe any orderat all to be warranted against Cooke on the basis of the singlestatement or two made in these circumstancesI accordingly conclude that Gleason and Gutterman vi-olated Section 8(a)(1) and (3), but that despite Cooke's viola-tion of Section 8(a)(1) through Montimurro's statement orstatements, the complaint against Cooke should be dismissed.36Also urged as applicable to Cooke31 SeeInland Trucking Co ei al., d/b/a/ Oshkosh Ready-Mix Co,179NLRB 350 (1969), enfd 440 F 2d 562 (C A 7), cert denied 404 U S 858(1971), but seeInter-Collegiate Press,199 NLRB 177 (1972), affdsub nomBookbinders Local No. 60v N.LR.B,486 F 2d 837 (C A 8, 1974),OttawaSilica Company,197 NLRB 449, affd , 482 F 2d 945 (C A 6 (1973)), certdenied, 85 LRRM 2465 (1974)38 I would reach the same conclusion in respect to Gleason and Gutter-man if certain ambiguous remarks of Respondent's counsel required passingon anAmerican Shipdefense as to those companies If such a contentionis intended, however, despite the failure to advance it clearly, as it wasadvanced in the case of Cooke, I would reject it as not grounded on therecord Both Gleason and Gutterman repeatedly testified to their havinginformed their employees that the lockouts were only defensive counterac-tionsAnd Gleason's testimony in this respect was corroborated by hiswitnesses,Gallagher and Philipps The sole variance was Gleason's tes-timony when recalled to the stand after ample opportunity to consult withcounsel about his earlier testimony, and in answer to the question whetherhe had had any other motive "than the one you have testified about earlier,"he statedA You know, come to think of it, my mind is a little more refreshedin that regard, we were motivated to lock out the employees first insupport of our members And then also to bring an economic pressureupon the union in that regard.Idiscredit this testimony as completely fabricated and entirely at odds withall the earlier testimony And since there is no credible evidence that eitherGleason or Gutterman entertained any motive other than the defensivecounteration, as explained to ther employees, they may not rely on any suchmotive now CfNLR B v. Great Dane T r a i l e r s , Inc,388 U S 26,34-35 (1967)39 As indicatedsupra,General Counsel does not attack the lockout excepton the basis of Montimurro's alleged statementsGleason's Requests for the Employees' StatementsNotwithstanding the voluntary character of Gleason's re-quests for the copies of the employees' statements and thewillingness of the latters' compliance therewith, applicableBoard law, supported by respectable judicial authority, re-quires a finding that Gleason's conduct in this respect vi-olated Section8(a)(l)E g.,Robertshaw Controls Co.,196NLRB 449, 455-456 (1972), enforcement denied in this re-spect, 483 F.2d 762, 766-770 (C.A. 4, 1973);Braswell MotorFreight Lines,156 NLRB 671, 672, fn. 1, 675 (1966);TexasIndustries, Inc. v.N.L.R.B.,336 F.2d 128, 133-134 (C.A. 5,1964);Surprenant Manufacturing Co. v N.L.R.B.,341 F.2d756, 762-763 (C.A. 6, 1965);Retail Clerks Internation As-sociation v.N.L.R.B.,373 F.2d 655 (C.A. D C., 1967).CONCLUSIONS OF LAW1Respondents are employers engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.2.The Union is a labor organization within themeaningof Section 2(5) of the Act.3.Gleason has violated Section 8(a)(1) and (3) of the Actby locking out its licensed funeral directors and conditioningtheir return to work upon their resignation from the Union.4.Gleason has violated Section 8(a)(1) of the Act by re-questing its employees for copies of statements they furnishedthe Board in the course of the investigation of the chargeherein.5.Gutterman has violated Section 8(a)(1) and (3) of theAct by locking out its licensed funeral directors and condi-tioning their return to work upon their resignation from theUnion.6.Cooke has violated Section 8(a)(1) by Montimurro'sinforming its locked-out employees that the only way theycould return to work was by resigning from the Union.7.The aforesaid unfair labor practices affect commercewithin themeaningof Section 2(6) and (7) of the Act.8.Cooke did not violate the Act by its lockout of its lic-ensed funeral directors.REMEDYIn order to remedy the unfair labor practices found herein,my recommended Order will require Respondents Gleasonand Gutterman to cease and desist therefrom and from anylike or related conduct. In order to effectuate the policies ofthe Act, my recommended Order will also require said Re-spondents to make their locked-out employees whole for anyloss of earnings they may have suffered by reason of thediscrimination against them by payment to each of them ofa sum of money equal to that which he would have earnedduring the period of his lockout, less net earnings during suchperiod, to be computed in the manner prescribed inIsisPlumbing & Heating Co.,138 NLRB 716 (1962). I shall alsorecommend the usual posting of notices by both of said Re-spondents.Upon the foregoing findings of fact and conclusions of law,and the entire record herein, and pursuant to Section 10(c)of the Act, I hereby recommend the following:11 MARTIN A. GLEASON, INCORDER40A.RespondentMartinA.Gleason, Inc., its officers,agents, successors,and assigns,shall-1.Cease and desist from:(a) Informing any employee during a bargaining lockoutthat they will not be permitted to return to work for theduration of the bargaining dispute unless they resign fromLocal100,ServiceEmployees InternationalUnion,AFL-CIO.(b) Locking out its employees with the intention of barringtheir return to work for the duration of a bargaining disputeunlessthey resign from Local 100, Service Employees Inter-national Union, AFL-CIO.(c) Asking its employees for copies of statements they fur-nished the Board in the course of the investigation of acharge.(d) In any like or related manner interfering with, restrain-ing, or coercing its employees in the exercise of their rightsguaranteed in Section 7 of the Act.2.Take the following affirmative action necessary to effec-tuate the policies of the Act:(a)Make whole its locked-out employees for any loss ofearnings they may have suffered by reason of the discrimina-tion against them during the lockout period in the manner setforth in the section of this Decision entitled "Remedy."(b) Post at its principal place of business at New York, NewYork, and at such other establishments as it may operate,copies of the attached notice marked "Appendix A."41 Co-pies of said notice, on forms provided by the Regional Direc-tor for Region 29, after being duly signed by an authorizedrepresentative of Respondent Martin A. Gleason, Inc, shallbe posted by said Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by said Respondent to ensure thatsaid notices are not altered, defaced, or covered by anyother material.(c) Notify the Regional Director in writing, within 20 daysfrom the date of this Order, what steps said Respondent hastaken to comply herewithB. Respondent Gutterman Funeral Home Inc., its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a) Informing any employee during a bargaining lockoutthat they will not be permitted to return to work for theduration of the bargaining dispute unless they resign fromLocal100,ServiceEmployees InternationalUnion,AFL-CIO.(b) Locking out its employees with the intention of barringtheir return to work for the duration of a bargaining dispute40 In the event no exceptions are filled as provided by Section 102 46 ofthe Rules and Regulations of the NationalLaborRelations Board,the find-ings, conclusions,and recommended Order herein shall, as provided inSection 102 48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections thereto shallbe deemed waived for all purposes41 In the event the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall be changed to read "PostedPursuant to a Judgment of the United States,Court of Appeals Enforcing anOrder of the National Labor Relations Board "349unless they resign from Local 100, Service Employees Inter-national Union, AFL-CIO.(c) In any like or related manner interfering with, restrain-ing, or coercing its employees in the exercise of their rightsguaranteed in Section 7 of the Act.2. Take the following affirmative action necessary to effec-tuate the policies of the Act:(a)Make whole its locked-out employees for any loss ofearningsthey may have suffered by reason of the discrimina-tion against them during the lockout period in the manner setforth in the section of this Decision entitled "Remedy."(b) Post at its principal place of business at New York, NewYork, and at such other establishments as it may operate,copies of the attached notice marked "Appendix B."42 Co-pies of said notice on forms provided by the Regional Direc-tor for Region 29, after being duly signed by an authorizedrepresentative of Respondent Gutterman Funeral Home,Inc., shall be posted by said Respondent immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Reasona-ble steps shall be taken by said Respondent to ensure that saidnotices are not altered, defaced, or covered by any othermaterial.(c) Notify the Regional Director in writing, within 20 daysfrom the date of this Order, what steps said Respondent hastaken to comply herewith.C.The complaint againstWalterB.Cooke, Inc.(29-CA-3605) is dismissed.42 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National LaborRelationsBoard" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National LaborRelations Board "APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT inform any of our employees during abargaining lockout that they will not be permitted toreturn to work for the duration of the bargaining disputeunless they resign from Local 100, Service EmployeesInternational Union, AFL-CIO.WE WILL NOT lock out our employees with the inten-tion of barring their return to work for the duration ofa bargaining dispute unless they resign from Local 100,Service Employees International Union, AFL-CIO.WE WILL NOT ask our employees for copies of state-ments they furnished the Board during the investigationof a chargeWE WILL NOTinterfere in any similar manner with ouremployees' rights under Section 7 of the National LaborRelations Act.WE WILL make whole our locked-out employees forany loss of earnings they may have suffered during thelockout period by reason of the discrimination againstthem.MARTIN A. GLEASON, INC. 350DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIX BNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILLNOT infrom any of our employees during abargaining lockout that they will not ber permitted toreturn to work for the duration of the bargaining disputeunless they resign from Local 100,Service EmployeesInternational Union,AFL-CIO.WE WILL NOTlock out our employees with the inten-tion of barring their return to work for the duration ofa bargaining dispute unless they resign from Local 100,Service Employees International Union,AFL-CIO.WE WILL NOTinterfere in any similar manner with ouremployees'rights under Section 7 of the National LaborRelations Act.WE WILLmake whole our locked-out employees forany loss of earnings they may have suffered during thelockout period by reason of the discrimination againstthem.GUTTERMAN FUNERALHOME, INC.